 Case 3:17-cv-01760-N-BH Document 10 Filed 05/27/20                   Page 1 of 1 PageID 45



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

CHRISTOPHER BURTON,                              §
     #16027515,                                  §
                                                 §
               Plaintiff,                        §
vs.                                              §    No. 3:17-CV-1760-N-BH
                                                 §
DEBRA TAYLOR BURTON,                             §
                                                 §
               Defendant.                        §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court. By separate judgement, the plaintiff’s

claims will be dismissed for lack of subject matter jurisdiction.

       SIGNED this 27th day of May, 2020.




                                              UNITED STATES DISTRICT JUDGE
